Citation Nr: 1518970	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent prior to February 11, 2014 for posttraumatic stress disorder (PTSD), and to a disability rating in excess of 70 percent thereafter.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Veteran submitted additional medical and lay evidence after the issuance of the September 2014 Supplemental Statement of the Case (SSOC).  However, in response to the September 2014 SSOC, he submitted 30 day waiver in which he agreed to waive Agency of Original Jurisdiction (AOJ) consideration of future evidence he would submit.  Therefore the Board may consider the new evidence that was submitted by the Veteran.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  The record also contains additional VA treatment records and examinations were obtained by VA after the September 2014 SSOC that were not considered by the AOJ.  However, they are not pertinent to his PTSD.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran testified at a hearing in February 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In April 2014 the Board remanded this case to the RO via the AOJ for further development and it has now been returned to the Board.  After the April 2014 remand, in a September 2014 rating decision, the AOJ  assigned an initial 50 percent rating for PTSD effective on the date he filed his claim and increased his rating to 70 percent effective February 11, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran filed a claim for a TDIU in January 2015.  Although the Agency of AOJ did not certify the issue of TDIU as part of this appeal, the Veteran claimed entitlement to an increased rating for PTSD and asserted that his service-connected PTSD and back disabilities prevent substantially gainful employment.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that the issues of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability and entitlement to an initial disability rating in excess of 10 percent for a right knee disability were also on appeal.  Those issues were addressed separately by the Veterans Law Judge who presided over a January 2010 hearing and took testimony on those issues.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The subject matter of the February hearing before the undersigned was limited to the issue of entitlement to an initial disability rating for PTSD.  


FINDINGS OF FACT

1. Prior to February 11, 2014, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.

2. Beginning February 11, 2014, the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 

3. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD prior to February 11, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability rating in excess of 70 percent for PTSD beginning February 11, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

3. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted from July 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2010 satisfied the duty to notify provisions for substantiating a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  At his June 2014 VA examination, he stated that he received disability benefits from the Social Security Administration (SSA).  VA has not attempted to obtain these records.  However, the Veteran specifically stated that he received SSA benefits for his service-connected back disability, which is not the subject of this appeal.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence that the SSA records are relevant to the Veteran's PTSD claim, nor has he so asserted, remand to obtain these records is not necessary.  Further, to the extent that the SSA records would pertain to his TDIU claim, the Board is granting a TDIU and accordingly, there is no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing before the undersigned in February 2014.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

This case was remanded in April 2014 so that additional VA treatment records could be obtained and so the Veteran could undergo a VA examination.  There was substantial compliance with the remand directives because VA treatment records were obtained and the Veteran was afforded a VA examination in June 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating

The Veteran's PTSD was assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  Effective February 11, 2014, the rating was increased to 70 percent.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 49 at worst, to 55 at best.  

Under the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Period Prior to February 11, 2014

The medical and lay evidence of record indicates that the disability picture for the Veteran's PTSD for the period prior to February 11, 2014 does not warrant higher than an initial 50 percent rating.  The evidence shows that, prior to February 11, 2014, his PTSD caused occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2014).  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms.  They include, but are not limited to: depression, anxiety, subjective reports of problems concentrating, insomnia, nightmares, intrusive recollections of his stressors, anger, irritability, avoidance of crowds, problems getting along with people, avoidance, hypervigilance, difficulty establishing and maintaining effective interpersonal relationships, and feelings of guilt.  After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  38 C.F.R. § 4.130 (2014). 

The Veteran underwent a VA examination in November 2010.  He reported that he had been married for 41 years and had two children and two grandchildren.  He stated that his relationship with his wife and children was "very good," and that he also had regular contact with his extended family.  His hobbies were genealogy and photography.  The examiner noted that the Veteran was "... able to enjoy time with his friends and family especially spouse, children and grandchildren."  It was also noted that, "[h]e was able to get along with supervisors and coworkers while working."  The VA examination report does not show that the Veteran's PTSD symptoms caused deficiencies in family relationships, instead it shows his relationships with multiple family members were positive.  Therefore, an inability to establish and maintain effective relationships was not demonstrated.  

Upon examination, the Veteran was depressed with an appropriate affect.  His speech and thought content was unremarkable.  He was able to pay attention.  His insight, judgement, and memory were normal.  His impulse control was not impaired.  He reported an increase in sleep disturbance due to nightmares and chronic pain.  The examiner found that the Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal ideation.  He had no problems completing his activities of daily living (ADLs).  

The Veteran reported intrusive recollections once or twice per week, nightmares three or four times per week, and feelings of depression and anxiety once or twice per week.  He reported subjective problems concentrating "nearly daily," hypervigilance, and an exaggerated startle response.  However, he stated that he was able to manage his symptoms by staying "busy" and relying on support from his family and friends.  Although the symptoms reported at the November 2010 were frequent and chronic, they were not of a severity such that he had occupational and social impairment with deficiencies in most areas.  Further, the examination report does not show deficiencies in judgment or thinking.  

The Veteran reported anxiety and depression, which are deficiencies in mood.  However, simply because he has deficiencies in mood, and the 70 percent criteria contemplate a deficiency in "mood" among other areas, does not mean his PTSD symptoms rise to the 70 percent level.  Indeed, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Here, his depressed mood is expressly contemplated by the 50 percent criteria which contemplates "disturbances" in mood.  38 C.F.R. § 4.130 (2014).  Further, as noted above, the November 2010 examination report does not show that the Veteran has deficiencies in "most areas."  Id.  

The Veteran's VA treatment records for the appeal period prior to February 11, 2014 demonstrate some level of irritability and anger.  For example, in December 2009 he reported feeling intolerant of anger expressed at his group therapy sessions.  In May 2013, he reported having problems with anger but it was noted that his anger did not appear to be very prominent in comparison with other symptoms.  Significantly, in July 2013, he reported an episode of rage where he "...believed he was about to assault [a] clerk but instead turned on his heel and left the business.  This alarmed him and caused him to reconsider the medication which he would like to try."  He reported experiencing "substantial irritability."  Although severe, this incident is the only such episode of record and the Veteran did not actually resort to physical violence.  Instead, he possessed the impulse control necessary to avoid an altercation.  His episode of rage does not rise to the frequency or duration needed to be more closely approximated by the 70 percent criteria.  

The record shows that for approximately three years beginning in October 2010, the Veteran volunteered to work on a photographic and archival project about soldiers who were killed in action in Vietnam.  It was noted that work on this project triggered an increase in intrusive re-experiencing and associated anxiety and depression.  In October 2010, his work on the project was described as "overwhelming."  In May 2011, it was noted to have caused severe insomnia and increased nightmares with feelings of guilt.  In April 2013, it was described as a "notable" increase in re-experiencing.  In May 2013, it was noted that the project was exacerbating his symptoms and that he "frequently" withdrew from his wife for about three days per week.  

Also in May 2013, his therapist wrote a letter to excuse the Veteran from jury duty because his "...level of PTSD has worsened in the last several years...."  His therapist stated that the Veteran's work on the project had caused a "...marked exacerbation of [his] clinical PTSD presentation, with more affective lability, crying jags, worsening of insomnia, and overall increase in [his] level of psychic distress and social dysfunction[] from [his] PTSD.  Therefore, [his] level of PTSD is currently in the severe range."  It is clear from the record that working on the project caused a significant increase in the Veteran's PTSD symptoms that resulted in some increased impairment, especially socially.  However, the record still shows that the Veteran's symptoms do not impact his ability to function independently or maintain his existing social relationships to some degree.  Further, as discussed below, although his therapist describes his symptoms as "severe," evaluations conducted four times in 2013 do not show any of his symptoms to be of more than moderate severity.  

The May 2013 letter noted that the Veteran withdrew from his wife to be alone three times per week.  However, he has remained married to the same partner for 44 years and describes positive relationships with his family.  His withdrawal from his wife demonstrates difficulty with interpersonal relationships, which is more accurately contemplated by the 50 percent criteria.  It does rise to the level of severity to cause inability to establish and maintain effective relationship, which is described by the 70 percent criteria.  38 C.F.R. § 4.130 (2014).  

In May 2013 (two times), July 2013, and September 2013, the Veteran was evaluated using the Modified Brief Psychiatric Rating Scale (BPRS), which evaluates the severity of a list of symptoms on a scale of 0 to 6.  Under the BPRS, 0 indicates not present, 1 indicates very mild, 2 indicates mild, 3 indicates moderate, 4 indicates moderately severe, 5 indicates severe, and 6 indicates extremely severe.  The symptoms evaluated were: somatic concern, tension, irritability, dissociation, cognitive deficiency, suicidal ideation, intrusive re-experiencing, avoidance, anxiety, depressive mood, suspiciousness, hallucinations, nightmares/flashbacks, obsession/compulsion, and hypervigilance.  

Each of his four Modified BPRS evaluations showed that the following symptoms were not present: somatic concerns, tension, irritability, dissociation, cognitive deficiency, suicidal ideation, suspiciousness, hallucinations, and obsession/compulsion.  Although he experiences subjective frequent and chronic irritability, the record does not show that it was severe enough to produce impaired impulse control or a deficiency in his relationships, thinking, or judgment.  Significantly, the four BPRS evaluations note the absence of irritability.  His irritability does not rise to the level of severity needed to meet the 70 percent criteria.  

All four BPRS evaluations noted that his anxiety and depression were mild and that his avoidance and hypervigilance were moderate.  His most severe symptoms: intrusive re-experiencing and nightmares/flashbacks were evaluated as moderately severe all four times.  No symptoms were evaluated as severe or extremely severe.  

In September 2013, the Veteran reported that he "...has not been irritable or depressed," but that he felt depressed at his therapy session.  He slept six hours per night with the assistance of medication.  He had no suicidal or homicidal ideation, or hallucinations.  The therapist noted that formal cognitive testing was not conducted, but his memory appeared to be normal.  His insight and judgment were good.  He was preoccupied with traumatic memories.  

In January 2014, he reported anxiety and was very emotional during his therapy session.  He cried when discussing his archival project and noted an intolerance of crowds over Christmas.  His insight and judgment were good.  

The VA treatment records prior to February 11, 2014 uniformly show that his insight and judgment were not impaired.  They consistently show that he did not have suicidal ideation, hallucinations, obsessive or ritualistic behavior, abnormal speech, or abnormal thought processes.  The records show that he was preoccupied with traumatic themes, as noted in May 2011, May 2013, July 2013, September 2013.  

Although the Veteran reported experiencing regular depression and anxiety, near-continuous depression affecting the ability to function independently, appropriately and effectively has not been evident.  The record has not shown that the Veteran had problems performing his ADLs or was in any other way unable to function independently during the period prior to February 11, 2014.  

The record consistently shows that the Veteran experiences frequent nightmares and intrusive recollections, and that these are his most severe symptoms, along with insomnia.  However, the record does not show that the frequency, severity, and duration of these symptoms produces occupational and social impairment with deficiencies in most areas given that he is able to function appropriately as discussed above.  

The Board notes that the GAF scores assigned to the Veteran during the rating period on appeal are consistent with the 50 percent evaluation for PTSD.  As noted previously, a GAF score in the 50s equates to moderate symptoms.  Although his GAF score was 49 in April 2013, indicating serious symptoms, the Board does not find that this was reflective of his impairment compared to the symptoms that have manifested.  According to DSM-IV, GAF scores in the 40s are reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  These types of symptoms or impairment level have not been shown; rather the symptoms and impairment shown by the scores in the 50s have been evident, as discussed above.

In sum, the Veteran has not demonstrated the particular symptoms associated with higher percentages, or others of similar severity, frequency, and duration.  Thus, notwithstanding the range of reported symptoms and the increase in symptoms reported during the appeal period, the above evidence all suggests an overall impairment more nearly approximating occupational and social impairment equal to that of a 50 percent rating.

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating, such as irritability, as noted above.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996).  Here, the evidence fails to demonstrate that his symptoms are of such a severity and frequency so as to result in occupational and social impairment of the nature described by a 70 percent rating.  In conclusion, the Board finds that the assignment of a 50 percent rating, but no higher, for PTSD is warranted prior to February 11, 2014.  The Veteran's symptoms from PTSD have not met the criteria for a rating in excess of 50 percent at any time since the effective date of his award through February 10, 2014, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  As the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Period Beginning February 11, 2014

The medical and lay evidence of record indicates that the disability picture for the Veteran's PTSD beginning February 11, 2014 does not warrant higher than a 70 percent rating.  The evidence shows that, beginning February 11, 2014, his PTSD caused occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130 (2014).  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms.  They include, but are not limited to: mild memory loss, depression, anxiety, subjective reports of problems concentrating, insomnia, nightmares, intrusive recollections of his stressors, anger, irritability, avoidance of crowds, problems getting along with people, avoidance, hypervigilance, lack of social activities, difficulty establishing and maintaining effective interpersonal relationships, and feelings of guilt.  After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 100 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in total occupational and social impairment.  38 C.F.R. § 4.130 (2014).  

The Veteran competently and credibly testified at a hearing before the undersigned on February 11, 2014.  He stated that his PTSD had gotten worse.  Specifically, he stated that his depression, sleep disturbance, hypervigilance, isolative behaviors, and intrusive memories had all increased in severity.  He stated that his VA records use the length of his marriage (44 years) as a reason for denying his claim, and stated that his wife was extremely tolerant and gave him time alone to cope with his symptoms.  He stated that he engaged in no social activities with his friends and family, and tried to stay home.  He stated that he had anxiety, nervousness, nightmares, and panic attacks "once in a while."  He stated that his anger has impacted his relationships.  For example, he stated that his son would ask if he was angry and then avoid him if he responded in the affirmative.  The Veteran's testimony was the basis of the grant of a 70 percent rating effective February 11, 2014.  

The Veteran's VA treatment records demonstrate an increase in symptoms.  In March 2014, he reported problems sleeping.  Later in March 2014, his GAF score was 50 and he had problems with nightmares.  In April 2014, he reported a relapse of insomnia, depression, irritability, nightmares, and flashbacks.  He was depressed and preoccupied with traumatic memories.  His cognition was not formally tested but the examiner found that the Veteran demonstrated "brisk" recall of recent and remote events and that his attention was "more than adequate." 

The Veteran underwent two BPRS evaluations in April 2014.  Both evaluations noted the absence of somatic concern, dissociation, cognitive deficiency, suicidal ideation, suspiciousness, hallucinations, and obsession/compulsion.  He had mild tension, which was an increase over his previous BPRS evaluations that noted its absence.  He also had mild anxiety.  His depression, irritability, depression, avoidance, and hypervigilance were all noted to be moderate.  This reflects an increase in depression and irritability, which were evaluated as less severe in BPRS evaluations prior to February 11, 2014.   His nightmares and flashbacks and intrusive recollections had increased to a level of severe, rather than moderately severe.  

In June 2014, it was noted that he seemed to be sleeping better, he slept five to six hours per night.  He was depressed but his affect was appropriate.  He was preoccupied with traumatic memories.  His thoughts, insight, judgment, and memory were normal.  He did not have delusions, hallucinations, or suicidal or homicidal ideation.  His BPRS evaluation was identical to those conducted in April 2014.  His GAF score was 52.  

In June 2014, the Veteran underwent a VA examination.  It was noted that his PTSD had worsened in the past because of his work on an archival project about the Vietnam War that caused him to be "much more" withdrawn and depressed.  The examiner described his disability picture as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Notably, this is the level of impairment contemplated by the criteria for a 30 percent evaluation, and is much less severe than the "total" occupational and social impairment contemplated by the 100 percent criteria.  

With regard to interpersonal relationships, the examiner noted that the Veteran preferred to stay at home.  However, his home life was described as "good," and that his wife was supportive.  He had good relationships with his family and he visited his daughter as often as he could.  He enjoyed gardening, reading, and yardwork.  He noted that "...his concentration has improved with age."  He disliked sleeping in hotels and as a result he did not take many vacations.  However, he stated that he was able to sleep at home if his bed was clean.  He noted that he and a friend worked together on an archival project about the Vietnam war that was completed in Fall 2013, and that he continued to be a resource for his local newspaper about soldiers who were killed in action in Vietnam.  

The examiner noted that the Veteran took medication but that he still had "significant" agitation, increased isolation, withdrawal, and nightmares.  The examiner found that he had recurrent memories, nightmares, avoidance, feelings of detachment, diminished interest in activities, irritability with angry outbursts, hypervigilance, and exaggerated startle reflex.  Further, he had depressed mood, anxiety, near-constant panic or depression, mild memory loss, flattened affect, disturbances of motivation and mood, and problems maintaining relationships, and difficulty adapting to stressful situations.  

Upon examination, the Veteran's speech was unclear and he had problems expressing himself.  However, he had no unusual behavior or verbalization.  His mood was depressed.  His thoughts were normal and he did not have suicidal or homicidal ideation, hallucinations, or delusions.  The examiner stated that the Veteran did not have any other symptoms attributable to PTSD other than those identified at the examination.  

In February 2015, R. D., the Veteran's wife, stated that he was moody, had nightmares, slept poorly, and was afraid at night.  She stated that he was ashamed of his symptoms and wanted to be alone.  She stated that he stopped going to group therapy because it was too difficult for him.  She stated that he worked on projects about the Vietnam War and that she hoped it would help him feel better.  

None of the evidence of record since February 11, 2014 shows that the Veteran's PTSD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130 (2014).  His family life has been consistently described as positive even though his social activity decreased and he had increased moodiness and isolative behaviors.  Mild memory loss was noted, but it was not severe enough to be more closely approximated by the 100 percent criteria, which describe a significantly more severe memory loss.  His insomnia had worsened, but he still slept for five to six hours per night and the record did not show that this contributed to total occupational and social impairment.  His GAF scores after February 11, 2014 were 50 and 52, both indicating moderate symptoms.  Therefore, his GAF scores do not support a finding that there is total occupational and social impairment.  Despite the increase in severity of his symptoms, he has been able to function independently and has been able to perform his ADLs.  His symptoms do not rise to the level of frequency, severity, or duration needed to produce total social and occupational impairment.  Vazquez-Claudio, 713 F.3d at 117.  

In conclusion, the Board finds that the assignment of a 70 percent rating, but no higher, for PTSD is warranted beginning February 11, 2014.  The Veteran's symptoms from PTSD have not met the criteria for a rating in excess of 70 percent at any time since February 11, 2014, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  As the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria General Rating Formula for Mental Disorders.  As noted above, the symptoms in this formula are not an exhaustive list, and the Board has considered the types of symptoms the Veteran has and whether they are of the frequency, severity, and duration needed to be more closely described by a higher rating.  Mauerhan, 16 Vet. App. 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R.§ 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

III. TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 1993).  The Veteran's service-connected disabilities have met the criteria set forth in 38 C.F.R. § 4.16 (a) since July 26, 2010, the date he filed his claim for an increased rating for PTSD.  

The evidence of record shows that his service-connected disabilities preclude substantially gainful employment.  At his November 2010 VA PTSD examination he stated that he became unemployed in the 1990s due to his service-connected back disability and psychiatric disorder.  In January 2015, he filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and indicated that the vast majority of his jobs were related to sales, and that he had attended two years of college.  At his February 2015 VA examination for his service-connected lumbar spine disability, the examiner found that the Veteran was unable to stand, walk, or sit for more than 15 minutes at a time.  He was also unable to lift, carry, push, or pull anything weighing more than 20 pounds.  He was unable to perform repetitive bending, lifting, twisting, or stooping.  He was completely unable to squat or climb.  At his February 2015 VA examination for his service-connected neck disability, the examiner found that he was unable to perform even sitting or computer work for a long duration, and that he could only lift, push, pull, or carry things weighing less than 20 pounds.  

The Veteran also underwent February 2015 VA examinations for his nonservice-connected gastrointestinal disability, arthralgias, and male reproductive system.  The examiner found that these nonservice-connected disabilities did not impact his ability to work.  

The record shows that the Veteran's service-connected PTSD causes difficulty establishing and maintaining interpersonal relationships.  His service-connected back and neck disabilities combine to preclude physical labor.  Further, even though he has two years of college education and has worked in sales, his disabilities preclude him from being able to sit for more than 15 minutes at a time and do stationary or computer work for a long duration.  

As the Veteran met the schedular requirements for an award of TDIU on July 26, 2010, and the evidence shows that he was no longer able to work due to his service-connected disabilities, the Board finds that he is entitled to an award of TDIU from July 26, 2010. 


ORDER

An initial disability rating in excess of 50 percent prior to February 11, 2014 for PTSD is denied.  

A disability rating in excess of 70 percent for PTSD beginning February 11, 2014 is denied.  

A TDIU is granted from July 26, 2010, subject to the regulations governing payment of monetary awards. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


